DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 4 and 12-13 are objected to because of the following informalities:
Regarding claim 2, the limitation “wherein optimizes noise cancellation of the tinnitus…” should read “wherein optimization of the noise cancellation of the tinnitus…”, or similar phrasing.
Similar arguments can be made for claim 3.
Regarding claim 4, the limitation “wherein a position of the treatment probe is adjusted by a user when setting the parameters for the electronic circuit includes…” should read “wherein a user adjusting a position of the treatment probe when setting the parameters for the electronic circuit includes…”, or similar phrasing.
Regarding claim 12, the limitation “wherein the noise cancellation of the tinnitus noise is optimized includes…” should read “wherein optimization of the noise cancellation of the tinnitus noise includes…” or similar phrasing.
Similar arguments can be made for claim 13.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-9, 11-12, 14, 17-19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Di Mino (U.S Patent No. 6,210,321 B2) in view of Lucks (EP 0537385 A1).
Regarding claim 1, Di Mino discloses a system for canceling tinnitus noise (see Col. 5 lines 2-10) comprising: an electronic circuit (Fig. 1, oscillators and coupler with amplifier) configured to generate control signals according to parameters set by a user (see Col. 5 lines 2-10 lines, the circuit generates control signals based on the set parameters of the oscillator; Furthermore see Col. 5 lines 26-39, where the user adjusts the parameters of the oscillations and vibratory frequencies); a transducer (electromagnet 15 and diaphragm 14, see Fig. 1; also see Col. 4 line 53 – Col. 5 line 7, the electromagnet and diaphragm convert electronic signals into mechanical motion and thus act as a transducer) configured to receive the control signals generated by the electronic circuit and to vibrate in accordance with the received control signals (see Col. 5 line 66 – Col. 5 line 2, the transducers oscillates in accordance with the applied complex signal); and a treatment probe (probe 13, see Fig. 1) connected to the transducer and which vibrates in conjunction with the transducer (see Col. 5 line 66 – Col. 5 line 2, the probe 13 vibrates along with motion induced by the electromagnet and diaphragm), wherein a position of the treatment probe is adjusted by a user when setting the parameters for the electronic circuit so that the user optimizes noise cancellation of the tinnitus noise (see Col. 5 lines 2-10 and 26-39, the probe is put into contact with the mastoid, the user adjusts the parameters of the oscillations and vibratory frequencies delivered to the probe while the probe is in contact with the mastoid, until the settings at which the complex signals delivered to the probe mask or interfere with the tinnitus sounds).
Di Mino is silent regarding wherein the electronic circuit, the transducer, and the treatment probe are integrated into a headset, wherein the headset includes a first section configured to be worn on a 
Lucks teaches a tinnitus treatment device wherein an electronic circuit (see annotated Fig. 1 below), a transducer (bone receiver 3, the portion that generates the vibration), and a treatment probe (the portion of bone receiver 3 that actually contacts the skin of the patient to induce vibration/noise at the mastoid) are integrated into a headset (see annotated Fig. 1-2; also see Paragraphs 0004-0006 and 0009), wherein the headset includes a first section configured to be worn on a head of the user (see annotated Fig. 1 below the first section is to be worn on the head, as it is part of a headset), and a second section which includes the treatment probe (see annotated Fig. 1 below), and wherein the second section is connected to the first section at a fixed angle greater than 100 degrees relative to the first section (see annotated Fig. 1 below; the portion of the first section which includes the headband portion can be seen to form an angle with the second section at a fixed angle of at least 100 degrees; Examiner notes that the limitations do not specify the bounds of the first section and thus may be nearly anywhere on the headset).

    PNG
    media_image1.png
    378
    505
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Di Mino to have included the electronic circuit, 
Regarding claim 2, the modified device of Di Mino discloses the device of claim 1.
Di Mino further teaches wherein optimizes noise cancellation of the tinnitus noise includes matching a frequency of the vibration generated by the treatment probe with a frequency of the tinnitus noise (see Col. 5 lines 24-48, the patient matches a frequency of the vibrations delivered to the cochlea to the sonic frequency of the tinnitus sounds in which the tinnitus sounds are minimized, or wherein noise cancellation is optimized).
Regarding claim 4, the modified device of Di Mino discloses the device of claim 1.
Di Mino further teaches wherein a position of the treatment probe is adjusted by a user when setting the parameters for the electronic circuit includes the user adjusting a position of the treatment probe so that the treatment probe is in communication with the user's mastoid bone (see Col. 5 lines 8-10, the treatment probe is specifically adjusted to be in contact with the mastoid bone).
Regarding claim 7, the modified device of Di Mino discloses the device of claim 1.
Lucks further teaches wherein the first section includes the electronic circuit (see annotated Fig. 1 above; also see Fig. 1 and Paragraph 0004-0005 and 0009, the electromagnetic field device connected to the coil is also located in the first section).
Regarding claim 8, the modified device of Di Mino discloses the device of claim 1.
Lucks further teaches wherein the treatment probe is connected to the second section at a fixed angle (see annotated Fig. 1 above, the treatment probe is connected to the transducer at 3 at a fixed angle to one another).
Regarding claim 9, the modified device of Di Mino discloses the method of claim 1.
The modified device of Di Mino further discloses wherein the treatment probe is connected to the second section at an adjustable angle. An alternative reading of the first and second sections are possible wherein the treatment probe is also connected to the second section at an adjustable angle (see annotated Fig. 2 below; The second section which still includes the treatment probe is connected to the first section at a fixed angle greater than 100 degrees, as the two sections are substantially parallel and 

    PNG
    media_image2.png
    378
    505
    media_image2.png
    Greyscale

Regarding claim 11, Di Mino discloses a method for canceling tinnitus noise (see Col. 5 lines 2-10) including an electronic circuit (Fig. 1, oscillators and coupler with amplifier), a transducer (electromagnet 15 and diaphragm 14, see Fig. 1; also see Col. 4 line 53 – Col. 5 line 7, the electromagnet and diaphragm convert electronic signals into mechanical motion and thus act as a transducer), and a treatment probe (probe 13, see Fig. 1), the method comprising: generating control signals by the electronic circuit according to parameters set by a user (see Col. 5 lines 2-10 lines, the circuit generates control signals based on the set parameters of the oscillator; Furthermore see Col. 5 lines 26-39, where the user adjusts the parameters of the oscillations and vibratory frequencies); receiving the control signals by the transducer so that the transducer vibrates a treatment probe in accordance with the received control signals (see Col. 4 line 66 – Col. 5 line 39, the transducer oscillates in accordance with the applied complex signal and further oscillates the treatment probe); and adjusting a position of the treatment probe by the user so that noise cancellation of the tinnitus noise is optimized (see Col. 5 lines 2-10 and 26-39, the probe is put into contact with the mastoid, the user adjusts the parameters of the oscillations and vibratory frequencies delivered to the probe while the probe is in contact with the mastoid, until the settings at which the complex signals delivered to the probe mask or interfere with the tinnitus sounds).

Lucks teaches a tinnitus treatment device wherein an electronic circuit (see annotated Fig. 1 below), a transducer (bone receiver 3, the portion that generates the vibration), and a treatment probe (the portion of bone receiver 3 that actually contacts the skin of the patient to induce vibration/noise at the mastoid) are integrated into a headset (see annotated Fig. 1-2; also see Paragraphs 0004-0006 and 0009), wherein the headset includes a first section configured to be worn on a head of the user (see annotated Fig. 1 below the first section is to be worn on the head, as it is part of a headset), and a second section which includes the treatment probe (see annotated Fig. 1 below), and wherein the second section is connected to the first section at a fixed angle greater than 100 degrees relative to the first section (see annotated Fig. 1 below; the portion of the first section which includes the headband portion can be seen to form an angle with the second section at a fixed angle of at least 100 degrees; Examiner notes that the limitations do not specify the bounds of the first section and thus may be nearly anywhere on the headset).

    PNG
    media_image1.png
    378
    505
    media_image1.png
    Greyscale


Regarding claim 12, the modified method of Di Mino discloses the method of claim 11.
Di Mino further teaches wherein the noise cancellation of the tinnitus noise is optimized includes matching a frequency of the vibration generated by the treatment probe with a frequency of the tinnitus noise (see Col. 5 lines 24-48, the patient matches a frequency of the vibrations delivered to the cochlea to the sonic frequency of the tinnitus sounds in which the tinnitus sounds are minimized, or wherein noise cancellation is optimized).
Regarding claim 14, the modified method of Di Mino discloses the method of claim 11.
Di Mino further teaches wherein adjusting a position of the treatment probe by the user includes the user adjusting the treatment probe so that the treatment probe communicates with the users mastoid bone.(see Col. 5 lines 8-10, the treatment probe is specifically adjusted to be in contact with the mastoid bone).
Regarding claim 17, the modified method of Di Mino discloses the method of claim 11.
Lucks further teaches wherein the first section includes the electronic circuit (see annotated Fig. 1 above).
Regarding claim 18, the modified method of Di Mino discloses the method of claim 11.
Lucks further teaches wherein the treatment probe is connected to the second section at a fixed angle (see annotated Fig. 1 above, the treatment probe is connected to the transducer at 3 at a fixed angle to one another).
Regarding claim 19, the modified method of Di Mino discloses the method of claim 11.
The modified method of Di Mino further discloses wherein the treatment probe is connected to the second section at an adjustable angle. An alternative reading of the first and second sections are possible wherein the treatment probe is also connected to the second section at an adjustable angle (see annotated Fig. 2 below; The second section which still includes the treatment probe is connected to the 

    PNG
    media_image2.png
    378
    505
    media_image2.png
    Greyscale

Regarding claim 21, the modified device of Di Mino discloses the device of claim 1.
Lucks further teaches wherein the second section further includes the electronic circuit and the transducer (see annotated Fig. 1, the second section includes the coil 2 which is attached to a current producing unit and well as the transducer 3; see Fig. 2, where it is clear that the coil is attached and powered by a portion of the electronic circuit).
Regarding claim 23, the modified method of Di Mino discloses the method of claim 11.
Lucks further teaches wherein the second section further includes the electronic circuit and the transducer (see annotated Fig. 1, the second section includes the coil 2 which is attached to a current producing unit as well as the transducer 3; see Fig. 2, where it is clear that the coil is attached and powered by a portion of the electronic circuit).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Di Mino (U.S Patent No. 6,210,321 B2) in view of Lucks (EP 0537385 A1), as applied to claims 1 and 11, in further view of Choy (U.S Patent No. 7,347,827 B2).
Regarding claim 3, the modified device of Di Mino discloses the device of claim 1.
Di Mino is silent regarding wherein optimizes noise cancellation of the tinnitus noise includes applying an opposite sine wave which is generated by the vibrations of the treatment probe to the tinnitus noise so that the tinnitus noise is cancelled.
Choy teaches noise cancellation of the tinnitus noise by applying an opposite sine wave which is generated by the vibrations of the treatment probe to the tinnitus noise so that the tinnitus noise is cancelled (see Fig. 3 steps 2-6, the user may select a monofrequency that matches their tinnitus tone, may select an amplitude for that tone, a sine wave is generated for the tinnitus based on the reporting, and then the phase is shifted by 180 degrees (i.e is inverted to be an opposite sine wave) for cancelation of the tinnitus sine wave; also see Col. 6 lines 4-21, for example).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Di Mino to have provided tinnitus noise cancellation by applying an opposite sine wave to the tinnitus noise so that tinnitus noise is canceled, such as that taught by Choy, in order to diminish, reduce, or otherwise cancel out a tone of the patient’s experienced tinnitus (see Abstract).
Regarding claim 13, the modified method of Di Mino discloses the method of claim 11.
Di Mino is silent regarding wherein the noise cancellation of the tinnitus noise is optimized includes applying an opposite sine wave which is generated by the vibrations of the treatment probe to the tinnitus noise so that the tinnitus noise is cancelled.
Choy teaches noise cancellation of the tinnitus noise by applying an opposite sine wave which is generated by the vibrations of the treatment probe to the tinnitus noise so that the tinnitus noise is cancelled (see Fig. 3 steps 2-6, the user may select a monofrequency that matches their tinnitus tone, may select an amplitude for that tone, a sine wave is generated for the tinnitus based on the reporting, and then the phase is shifted by 180 degrees (i.e is inverted to be an opposite sine wave) for cancelation of the tinnitus sine wave; also see Col. 6 lines 4-21, for example).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Di Mino to have provided tinnitus noise cancellation by applying an opposite sine wave to the tinnitus noise so that tinnitus noise is canceled, .
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Di Mino (U.S Patent No. 6,210,321 B2) in view of Lucks (EP 0537385 A1), as applied to claims 1 and 11, in further view of Tyler (U.S Publication No. 2017/0368329 A1).
Regarding claim 5, the modified device of Di Mino discloses the device of claim 1.
Di Mino is silent regarding further comprising an electronic device configured to set the parameters which generate the control signals from the electronic circuit.
Tyler teaches a system for controlling transdermal stimulation of the outer ear (see Paragraph 0190, the stimulation electrodes may be positioned at the mastoid), and an electronic device configured to set the parameters which generate the control signals from the electronic circuit (see Paragraph 0172-0173, a user may interact with an electronic smartphone device to set waveforms to be delivered to the neurostimulator, and further may change the intensity of the delivered waveforms to include amplitude and frequency parameters; This changes may be affected wirelessly).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Di Mino to have included an electronic device configured to set the parameters to generate the control signals from the circuit, such as that taught by Tyler, in order to allow the patient to adjust the delivered neurostimulation through a user interface (Paragraph 0173).
Regarding claim 6, the modified device of Di Mino discloses the device of claim 5.
Tyler further discloses wherein the electronic device is separate from the headset (see Paragraph 0172, the smartphone may be paired via Bluetooth and thus is a separate device; also see Paragraph 0129).
Regarding claim 15, the modified method of Di Mino discloses the method of claim 11.
Di Mino is silent regarding generating control signals by the electronic circuit according to parameters set by a user includes the user using an electronic device to set the parameters.
Tyler teaches a method for controlling transdermal stimulation of the outer ear (see Paragraph 0190, the stimulation electrodes may be positioned at the mastoid), and using an electronic device 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Di Mino to have included using an electronic device configured to set the parameters by a user which generate the control signals for an electronic circuit, such as that taught by Tyler, in order to allow the patient to adjust the delivered neurostimulation through a user interface (Paragraph 0173).
Regarding claim 16, the modified method of Di Mino discloses the method of claim 15.
Tyler further discloses wherein the electronic device is separate from the headset (see Paragraph 0172, the smartphone may be paired via Bluetooth and thus is a separate device; also see Paragraph 0129).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Di Mino (U.S Patent No. 6,210,321 B2) in view of Lucks (EP 0537385 A1), as applied to claims 1 and 11, in further view of Armstrong (U.S Publication No. 2011/0058696 A1).
Regarding claim 10, the modified device of Di Mino discloses the device of claim 1.
Di Mino is silent regarding wherein power is supplied to the headset via a battery.
Armstrong teaches wherein power is supplied to the headset via a battery (see claim 7, the system obtains its power from an external battery).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Di Mino to include supplying power to the headset via a battery, such as that taught by Armstrong, in order to power the components of the headset without a cumbersome on-board power source (see claim 7 and Paragraph 0048).
Regarding claim 20, the modified method of Di Mino discloses the device of claim 11.
Di Mino is silent regarding wherein power is supplied to the headset via a battery.
Armstrong teaches wherein power is supplied to the headset via a battery (see claim 7, the system obtains its power from an external battery).
.
Allowable Subject Matter
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 22, the closest prior art of record may be seen as Di Mino (U.S Patent No. 6,210,321 B2) and Lucks (EP 0537385 A1) and Armstrong (U.S Publication No. 2011/0058696 A1).
Di Mino discloses a transducer and a treatment probe for treatment of tinnitus, and additionally discloses receiving control signals in the electronic circuit input by a user to vibrate the transducer and probe according to a parameter which reduces tinnitus noise/optimizes tinnitus treatment (see Col. 4 line 53 - Col. 5 line 39). The structure of transducer forms a static angle with respect to the treatment probe, and cannot be changed or adjusted (see Fig. 1 for example). 
Lucks teaches a tinnitus headset wherein a treatment probe is connected to a transducer (see Fig. 1 and annotated Fig. 1 above). 
The combination of Di Mino and Lucks disclose the device of claim 1. However, the first and second sections do not for a single headset unit, but rather are different units which perform different functions (see annotated Fig. 1 above). Additionally, though it appears that the treatment probe of Lucks may be rotated through a pivot/hinge structure (see Fig. 1) and thus may be capable of forming an angle of 135 between the two section, there is no reason to expect that such a hinge would lock to introduce a fixed angle of specifically 135 degrees relative to one another.
Furthermore, there is no prior art or teaching which would teach or suggest forming the first and second sections into a single headset unit, and further connecting the first and second sections at a fixed angle of 135 degrees relative to one another.

Similar arguments can be made for claim 24.
As such, it is found that one having ordinary skill in the art before the effective filing date of the claimed invention would only have arrived at such limitations of the claimed invention with impermissible hindsight, or arbitrary reconstruction of the devices.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180271710 A1 to Boesen - tinnitus earpiece for tinnitus treatment with external device for patient to modify treatment of vibratory signals delivered to ear.
US 20140126752 A1 to Beck - tinnitus earpiece which delivers both electrical stimulus and acoustic signal, where the treatment may be delivered to the mastoid.
US 20170353807 A1 to Lim - tinnitus headset with electrodes coupled to mastoid for treatment.
US 20080112581 A1 to Kim - headphones whereby bone conductor element may be placed on mastoid to deliver music or bass in conjunction with a speaker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785